Citation Nr: 0830107	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-41 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating for service-
connected traumatic arthritis of the right foot with reflex 
sympathetic dystrophy, currently evaluated 10 percent 
disabling.


REPRESENTATION


Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from December 1985 to May 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

Procedural history

In an August 1990 decision, the RO granted the veteran's 
claim of entitlement to service connection for traumatic 
arthritis right foot with reflex sympathetic dystrophy and 
assigned a disability rating of 10 percent.  

In June 2004, the RO received the veteran's claim of 
entitlement to an increased disability rating for the 
service-connected right foot disability.  The RO denied the 
veteran's claim in the September 2004 rating decision.  The 
veteran disagreed and initiated this appeal.  The appeal was 
perfected by the timely filing of the veteran's substantive 
appeal (VA Form 9) in December 2005.

During the course of the appeal, the veteran moved to Kansas; 
original jurisdiction now resides in the Wichita, Kansas RO.


FINDING OF FACT

The veteran's service-connected traumatic arthritis of the 
right foot with reflex sympathetic dystrophy is manifested by 
pain and decreased sensory function in the right great toe.




CONCLUSION OF LAW

The criteria for the assignment of a 20 percent disability 
rating for the veteran's service-connected traumatic 
arthritis of the right foot with reflex sympathetic dystrophy 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to an increased evaluation for 
his service-connected right foot disability, which is 
currently assigned a 10 percent disability rating.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render its 
decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.

The Board observes that the veteran was informed of the 
evidentiary requirements for an increased rating in a March 
2004 letter from the RO, which specifically stated, "[t]o 
establish entitlement to an increased evaluation for your 
service-connected disability, the evidence must show that 
your service-connected condition has gotten worse."  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the March 2004 VCAA 
letter.  The letter stated that VA would assist the veteran 
in obtaining relevant records from any Federal agency, 
including those from the military, VA hospitals (including 
private facilities where VA authorized treatment), and the 
Social Security Administration.  With respect to records from 
private doctors and hospitals, the VCAA letter informed the 
veteran that VA would make reasonable efforts to request such 
records.  The letter also informed the veteran that a medical 
examination would be scheduled if necessary to make a 
decision on his claim.

The March 2004 VCAA letter emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in original].

The March 2004 VCAA letter specifically requested: "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" requirement of 
38 C.F.R. § 3.159(b), in that it informed the veteran that he 
could submit or identify evidence other than what was 
expressly requested by the RO.  [The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim, 38 C.F.R. 
§ 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of each claim.  

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in letter from the RO dated March 2006.  The letter 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations, 
statements from employers as to job performance and time lost 
due to service-connected disabilities, and witness 
statements.  

With respect to effective date, the letter instructed the 
veteran that two factors were relevant in determining 
effective dates of an increased rating claim: when the claim 
was received and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
the veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve. 

Accordingly, the veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Moreover, there is no timing problem 
as to Dingess notice since, as indicated above, the veteran's 
claim was re-adjudicated in the September 2006 supplemental 
statement of the case (SSOC), following the issuance of the 
March 2006 letter.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
recently held that a notice letter must inform the veteran: 
(1) that, to substantiate a claim, the veteran must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the veteran is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

As to first prong of the holding of Vazquez-Flores, in the 
VCAA letters the veteran was informed that he may submit 
evidence showing that his service-connected disability had 
increased in severity.  Specifically, in the March 2006 VCAA 
letter, the veteran was informed that examples of evidence he 
should tell VA about or give to VA that may affect how VA 
assigns a disability evaluation includes recent Social 
Security determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affects his ability to work; and statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affect him.  The veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA determines the effective 
date of any benefits includes information about continuous 
treatment or when treatment began; service medical records in 
his possession that he may not have sent to VA; or reports of 
treatment for his condition while attending training in the 
Guard or Reserve.  Therefore, the veteran was informed that 
to substantiate a claim, he must provide medical or lay 
evidence demonstrating a worsening or increase in severity 
and the effect that worsening has on his employment and daily 
life.

As for the second prong of the holding in Vazquez-Flores, as 
explained below, the veteran is rated under a Diagnostic Code 
that contains criteria necessary for entitlement to a higher 
disability rating that would be satisfied by the claimant 
demonstrating an increase in severity of the disability as 
opposed to a Diagnostic Code that requires a specific 
measurement or test result.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002) [the criteria set forth in the rating 
formula for mental disorders do not constitute an exhaustive 
list of symptoms, but rather are examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating].  Thus, the second prong of the holding 
in Vazquez-Flores is not applicable to this case.

In any event, even if the criteria set forth in the rating 
formulas for traumatic arthritis and right foot disability 
are considered to be specific measurements or test results, 
the essential fairness of the adjudication was not affected 
because the veteran had actual knowledge of what was 
necessary to substantiate his claim.  See Sanders, supra.  
Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.  Vazquez-Flores, 22 Vet. App. 
at 49, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  In this case, the veteran was provided with the 
schedular criteria as well as an explanation of disability 
rating determination in the SOC dated November 2005.  
Additionally, the veteran was provided a subsequent 
adjudication in September 2006.  

As to the third prong of the holding in Vazquez-Flores, in 
the March 2006 VCAA letter, the RO informed the veteran that 
the rating for his disability can be changed if there are 
changes in his condition and that depending on the disability 
involved, VA will assign a rating from zero percent to as 
much as 100 percent.  The RO stated that VA uses a schedule 
for evaluating disabilities that is published as title 38 
Code of Federal Regulations, Part 4.  The RO indicated that 
in rare cases, VA can assign a disability level other than 
the levels found in the schedule for a specific condition if 
his impairment is not adequately covered by the schedule.  
The RO stated that it would consider evidence of the 
following in determining the disability rating: nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment.  As for impact on daily life, the veteran was 
told that an example of the evidence he should tell VA about 
or give to VA that may affect how VA assigns a disability 
evaluation includes statements discussing his disability 
symptoms from people who have witnessed how the symptoms 
affected him.

With regard to the fourth prong of the holding in Vazquez-
Flores, in the March 2006 VCAA letter the veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA assigns a disability 
evaluation includes recent Social Security determinations; 
statements from employers as to job performance, lost time, 
or other information regarding how your condition affects his 
ability to work; and statements discussing his disability 
symptoms from people who have witnessed how the symptoms 
affect him.  The veteran was informed that examples of 
evidence he should tell VA about or give to VA that may 
affect how VA determines the effective date of any benefits 
includes information about continuous treatment or when 
treatment began; service medical records in his possession 
that he may not have sent to VA; or reports of treatment for 
his condition while attending training in the Guard or 
Reserve.  

The veteran did not allege that he received inadequate VCAA 
notice.  See Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 
19, 2008), [holding that "where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements"].  

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating this claim.  The evidence of record includes 
the veteran's statements, service records, and VA treatment 
records.  Additionally, the veteran was afforded a VA 
examination in July 2006.  The report of this examination 
reflects that the examining physician reviewed the veteran's 
past treatment history, recorded his complaints, conducted 
appropriate examinations, and rendered diagnoses and 
opinions.

The Board also observes that due process concerns have been 
satisfied.  
See 38 C.F.R. § 3.103 (2007).  The veteran has been accorded 
the opportunity to present evidence and argument in support 
of his claim.  He declined the option of testifying at a 
personal hearing.  

Accordingly, the Board will proceed to a decision.


Pertinent law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
See 38 C.F.R. § 4.7 (2007).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2007); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."  

Assignment of a diagnostic code

The veteran suffered a crush injury to the right foot while 
in service, which resulted in traumatic arthritis with reflex 
sympathetic dystrophy (RSD).  The veteran is currently 
assigned a 10 percent disability rating for traumatic 
arthritis of the right foot with RSD under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 [foot injuries, other].

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The medical evidence demonstrates that veteran was diagnosed 
with post-traumatic arthritis following a bone scan in 
October 1989.  The corresponding Diagnostic Code [5010] 
dictates that traumatic arthritis, which is substantiated by 
x-ray findings, should be rated as degenerative arthritis 
under Diagnostic Code 5003.  Degenerative arthritis, pursuant 
to Diagnostic Code 5003, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, there is 
no diagnostic code which deals with range of motion of a 
foot.  Moreover, the July 2006 VA examiner specifically 
stated that the veteran had full range of motion of the foot.  
  
According to the medical evidence of record, specifically the 
July 2006 VA examination report and VA recent treatment 
records, the veteran's disability currently includes pain and 
decreased sensory function in the right foot.  The Board 
believes that Diagnostic Code 5284 is most appropriate, in 
that it specifically refers to injury residuals, which in 
fact describes the veteran's service-connected disability.  
Moreover, Diagnostic Code 5284 is a catch-all provision which 
is intended to cover a variety of foot disabilities not 
easily categorized elsewhere in the rating schedule.  This, 
too describes the veteran's injury residuals.  

The veteran has not suggested that the use of any other 
diagnostic code would 
Be more appropriate.  Thus, the Board will continue to rate 
the veteran's foot disability under Diagnostic Code 5284. 

Specific schedular criteria

Under Diagnostic Code 5284, foot injuries productive of 
'moderate' impairment are rated 10 percent disabling.  Foot 
injuries productive of 'moderately severe' impairment are 
rated as 20 percent disabling.  Foot injuries productive of 
'severe' impairment are rated as 30 percent disabling.  
Actual loss of the foot is rated as 40 percent disabling.

The Board notes that words such as 'moderate,' 'moderately 
severe,' and 'severe' are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2007).  Although the word 'moderate' is not 
defined in VA regulations, 'moderate' is generally defined as 
"of average or medium quality, amount, scope, range, etc."  
See Webster's New World Dictionary, Third College Edition, 
871 (1988).  'Severe' is defined as "extremely intense."  
See Id. at 1071.

Analysis

Schedular rating

The veteran's right foot disability is currently evaluated as 
'moderate' under Diagnostic Code 5284.  The veteran now 
contends that his service-connected disability "has gotten 
progressively worse."  See Claim for an increased rating, 
June 2004.  In his substantive appeal (VA Form 9), the 
veteran specified, "[t]he main problem is the pain.  My foot 
hurts all of the time with moderate to bad pain..."  

For the reasons expressed immediately below, the Board finds 
that the veteran's symptoms can be described as moderately 
severe and thus more appropriately warrant the assignment of 
a 20 percent rating under Diagnostic Code 5284.

The July 2006 VA examination report indicated that the 
veteran experiences significant pain in his right foot, which 
significantly impacts the veteran's occupational activities.  
Additionally, treatment records from December 2004 documented 
that the veteran "has a long-standing history of neuritic 
type pain associated with the original crush injury to [the] 
hallux."  

The July 2006 VA examiner also identified decreased sensory 
function of the right great toe.  The examiner noted, 
however, that joint function was not affected by the 
decreased sensory function.  Further, the motor function was 
not impaired.  

Based on both the medical reports and the veteran's own 
description of foot pain with resulting limitation in 
functioning, the Board finds that sufficient symptomatology 
has been identified to warrant the assignment of a 20 percent 
rating, indicative of "moderately severe" disability.  The 
Board further notes that the veteran's sensory function 
impairment [associated with the RSD] are specifically 
encompassed in the Board's assignment of the 20 percent 
disability rating.
  
The Board further considered the veteran's entitlement to a 
30 percent disability rating.  See A.B. v. Brown, 6 Vet. App. 
35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the Rating Schedule, the pending 
appeal as to that issue is not abrogated].  However, 'severe' 
symptomatology is not demonstrated.  Specifically, the July 
2006 VA examination report indicated that the veteran does 
not experience instability, giving way, stiffness, locking, 
effusion, flare-ups, or inflammation in his right foot.  The 
VA examiner also reported that there is no deformity of the 
right foot.  The examiner specified that full range of motion 
was demonstrated on dorsiflexion and plantar flexion.  
Additionally, the examination report indicated that the 
veteran's disability does not affect the motion of any 
joints.  Notably, examination and treatment records indicated 
that the veteran has a normal gait and does not require the 
use of any brace or ambulatory device.  

For these reasons, the Board finds that the assignment of a 
30 percent rating is not warranted. 

In summary, for the reasons stated above, the Board finds 
that a 20 percent disability rating may be assigned for the 
veteran's service-connected traumatic arthritis of the right 
foot with RSD.



DeLuca considerations 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2007).

However, the Court has held that where a diagnostic code is 
not predicated on a limited range of motion alone, such as 
with Diagnostic Code 5284, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 do not apply.  See Johnson v Brown, 9 Vet. App. 
7, 11 (1996).

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).

The Board considered whether a separate rating is warranted 
for neurological symptoms associated with the veteran's 
service-connected disability.  neurological condition 
Diagnostic Code was for application.  However, the only 
neurological deficit which has been recently identified is 
decreased sensory function of the right great toe.  As 
indicated above, the July 2006 VA examiner noted no 
functional loss attributable to the decreased sensory 
function.  Thus, any neurological problems appear to be de 
minimus and, accordingly, need not be separately rated.  

The Board again notes that the 20 percent disability rating 
which is being assigned encompasses the veteran's minor 
neurological symptomatology

Hart considerations

In Hart v. Mansfield, supra, the Court held that staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.  In reaching its conclusion, the 
Court observed that when a claim for an increased rating is 
granted, the effective date assigned may be up to one year 
prior to the date that the application for increase was 
received if it is factually ascertainable that an increase in 
disability had occurred within that timeframe.  See 38 
U.S.C.A. § 5110 (West 2002).  

The veteran's claim for an increased disability rating for 
his service-connected right foot disability was filed on June 
2, 2004.  Therefore, the question to be answered by the Board 
is whether any different rating should be assigned for the 
relevant time period under consideration [June 2, 2003 to the 
present]. 

The veteran has asserted that he underwent "two surgeries" 
during the appeal period.  See his December 2005 substantive 
appeal.  The competent medical evidence of record indicates 
that a toe nail removal at the right hallux was performed in 
September 2003 and an exostectomy with a corn was removed 
from his right distal hallux in December 2004.  The record 
indicates that these were both minor out-patient surgeries.  
In any event, however, VA outpatient treatment records 
starting on May 7, 2003 document ongoing problems with right 
foot pain.  This evidence is suggestive of a moderately 
severe foot disability spanning  the entire period.  

Accordingly, the Board finds the level of the veteran is 
entitled to the increased 
20 percent rating starting June 2, 2003.

Extraschedular rating

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See 38 C.F.R. § 3.321(b)(1) (2007).

The veteran has not expressly raised the matter of 
entitlement to an extraschedular rating.  His contentions 
have been limited to those discussed above, i.e., that his 
disability is more severe than is reflected by the currently 
assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) 
[while the Board must interpret a claimant's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by the claimant].  Moreover, the veteran has 
not identified any factors which may be considered to be 
exceptional or unusual, and the Board has been similarly 
unsuccessful.  

Accordingly, the Board will not address the matter of the 
veteran's entitlement to an extraschedular rating.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence more nearly 
approximates the criteria for the assignment of a 20 percent 
disability rating for the veteran's service-connected 
traumatic arthritis of the right foot with RSD.  The appeal 
is allowed to that extent.


ORDER

An increased disability rating of 20 percent is granted for 
traumatic arthritis of the right foot with RSD, subject to 
controlling regulations applicable to the payment of monetary 
benefits.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


